                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF ARKANSAS
                                      NORTHERN DIVISION

ADRIAN NEAL                                                                                         PLAINTIFF

v.                                         No: 3:20-cv-00284 LPR-PSH

DOE                                                                                               DEFENDANT

                                                      ORDER

           The Court has reviewed the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris. (Doc. 6). No objections have been filed and the time

to do so has expired.           After a careful and de novo review of the Proposed Findings and

Recommendation as well as the record, the Court concludes that the Proposed Findings and

Recommendation should be, and hereby is, approved and adopted as this Court’s findings in all

respects.1

           IT IS THEREFORE ORDERED THAT Mr. Neal’s complaint (Doc. 1) is DISMISSED

without prejudice.

           IT IS SO ORDERED this 27th day of May 2021.



                                                                ________________________________
                                                                LEE P. RUDOFSKY
                                                                UNITED STATES DISTRICT JUDGE




1
     The Notices filed by Mr. Neal on September 24, 2020 and October 1, 2020 were not responsive to the Court’s
     September 21, 2020 Order regarding filing an IFP application or paying the filing fee. Mr. Neal has done neither
     for about 7 months.
